ITEMID: 001-84749
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KARADAVUT v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Baka;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Mindia Ugrekhelidze;Riza Türmen
TEXT: 4. The applicant was born in 1963 and lives in Söke.
5. At the time of the events the applicant was employed as an electrician in a private company.
6. On 2 August 1991 the scaffolding on which the applicant was working collapsed and resulted in the applicant’s total disability.
7. On 16 September 1991 the applicant brought an action for damages in the Söke Labour Court.
8. On 3 February 1994 the Söke Labour Court partially upheld the applicant’s claims and awarded 10,000,000 Turkish liras (TRL) for pecuniary damage and TRL 30,000,000 for non-pecuniary damage, plus interest at the statutory rate, running from the date of the incident.
9. The defendant appealed.
10. On 11 October 1994 the Court of Cassation quashed the judgment and remitted the case to the Söke Labour Court. It found that the Labour Court had incorrectly calculated the amount of compensation and interest.
11. The Söke Labour Court rendered its second judgment on 12 September 1995, awarding the same amounts as before.
12. On 23 January 1996 the Court of Cassation quashed the judgment. It held that, although the Söke Labour Court had decided to conform to the Court of Cassation’s previous decision, it had reached the same conclusion as before.
13. On 29 November 1996 the applicant lodged an additional claim with the same court, requesting further damages. These two cases were later joined.
14. The Söke Labour Court issued its third judgment on 12 June 1997. It upheld the applicant’s additional claim lodged on 29 November 1996 and granted TRL 1,574,919,236 for pecuniary damage and TRL 30,000,000 for non-pecuniary damage, plus interest at the statutory rate, running from the date of the judgment and from the date of the incident respectively.
15. The defendant appealed.
16. On 21 October 1997 the Court of Cassation quashed the Labour Court’s decision for the third time on the same ground as before.
17. On 3 November 1998 the Söke Labour Court issued its fourth judgment, dismissing the applicant’s pecuniary damage claims as a whole. In its reasoning, the court held that the Court of Cassation’s assessment method was inapplicable to the incident. It also pointed out that its previous decision regarding the applicant’s non-pecuniary damage claims had become final on 3 February 1994 as the defendant had not challenged it.
18. The applicant appealed.
19. On 4 May 1999 the Court of Cassation quashed the first instance court’s decision on the ground that it had not calculated the applicant’s damage in compliance with the principles stated in its judgment of 11 November 1994.
20. On 17 May 2001 the Söke Labour Court awarded the applicant TRL 1,579,135,521 for pecuniary damage plus interest at the statutory rate, running from the date of the judgment.
21. Both parties appealed.
22. On 8 November 2001 the Court of Cassation quashed the Söke Labour Court’s judgment for the fifth time, criticising the method of calculation applied by the Labour Court.
23. On 16 February 2006 the Labour Court awarded the applicant 1,579 New Turkish liras (YTL) for his pecuniary damage claims, plus interest at the statutory rate, running from the date of the judgment.
24. The applicant appealed.
25. On 12 June 2006 the Court of Cassation upheld the Söke Labour Court’s judgment in full without giving any reasons of its own.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
